By the Court,
Leonard, J.:
This action was brought to recover five hundred dollars, and interest, upon a bpnd executed by appellant in favor of respondent. Appellant does not deny that the findings support and justify the judgment, but he says, in substance, that the findings are not supported by the evidence. ' Mo motion was made for a new trial, and this court has uniformly refused to review the facts of a ease unless there has been a regular statement and motion for a new trial. In Whitmore v. Shiverick, 3 Nev. 303, the court said: “Doubtless, most errors committed during the progress of a trial may, at the option of the appellant, be first brought under review in the court below upon motion for new trial, and upon that court refusing relief, be reviewed here on appeal from the order refusing a new trial; or they may be be brought directly before this court on appeal from the judgment. This court can look into bills of exception, statement on appeal, the findings of the court, and the judgment roll for the purpose of correcting errors shown by any of these records; but for the purpose of setting aside a vei’dict or finding on the ground of its not being sustained by the evidence, it can only look to a statement on motion for new trial. ’ ’
Judgment affirmed.